ORDER
This matter having been duly presented, it is ORDERED that CHONG S. KIM of PALISADES PARK, who was admitted to the bar of this State in 1997, and who was suspended from the practice of law for a period of three months, effective February 10, 2017, by Order of this Court filed January 11, 2017, be restored to the practice of law, effective immediately; and it is further
ORDERED that CHONG S. KIM submit to the Office of Attorney Ethics monthly reconciliations of his attorney accounts on a quarterly basis for a period of two years, and until the further Order of the Court; and it is further
ORDERED that CHONG S. KIM continue the terms of the payment plan in the Griffith matter.